Exhibit 10.3

EXECUTION VERSION

TERRAFORM POWER, INC.

REGISTRATION RIGHTS AGREEMENT

January 29, 2015

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

Section 1.  Definitions   1    Section 2.  Shelf Registration   5   
Section 3.  Piggyback Registrations   8    Section 4.  Holdback Agreements   10
   Section 5.  Liquidated Damages   10    Section 6.  Registration Procedures  
12    Section 7.  Registration Expenses   15    Section 8.  Indemnification and
Contribution   15    Section 9.  Underwritten Offerings   18   
Section 10.  Additional Parties; Joinder   19    Section 11.  Transfer of
Registrable Securities   19    Section 12.  General Provisions   20   

 

i



--------------------------------------------------------------------------------

TERRAFORM POWER, INC.

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of January 29,
2015, among TerraForm Power, Inc., a Delaware corporation (the “Company”),
SunEdison, Inc. (solely in respect of Section 11 hereof), each holder from time
to time of Registrable Securities (as defined below) listed on Annex A hereto
(as Annex A is updated and amended pursuant to Section 10 from time to time, the
“Holders”) and the Collateral Agent (as defined below). Except as otherwise
specified herein, all capitalized terms used in this Agreement are defined in
Section 1. This Agreement shall become effective immediately prior to the
issuance by Seller Note, LLC of $336,470,000 aggregate principal amount of 3.75%
Guaranteed Exchangeable Senior Secured Notes due 2019 (the “Exchangeable Notes”)
to the Holders (the “Effective Time”).

WHEREAS, the Holders will have certain rights to exchange all or a portion of
the Exchangeable Notes for the number of shares of the Company’s Class A common
stock, par value $0.01 per share (the “Common Stock”) specified in the Indenture
(as defined below);

WHEREAS, Seller Note, LLC, as issuer of the Exchangeable Notes, has granted a
security interest in favor of the Collateral Agent in certain shares of the
Company’s Class B common stock, par share $0.01 per share, and certain Class B
common units of TerraForm Power, LLC (together, the “Class B Securities”), which
together are exchangeable for shares of Common Stock; and

WHEREAS, in connection with the issuance of the Exchangeable Notes and certain
transactions related thereto, the Company has agreed to grant to the Holders and
the Collateral Agent and/or its designees certain rights with respect to the
registration of the Registrable Securities (as defined below) on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any Holder of Registrable
Securities. As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

“Agreement” has the meaning set forth in the recitals.

 



--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

“Class B Securities” has the meaning set forth in the preamble.

“Collateral Agent” means Wilmington Trust, National Association, as collateral
agent under the Indenture and the Pledge Agreement, and any successor thereto.

“Common Stock” has the meaning set forth in the preamble.

“Company” has the meaning set forth in the preamble.

“End of Suspension Notice” has the meaning set forth in Section 2(g)(ii).

“Effectiveness Deadline” means the 12-month anniversary of the Effective Time.

“Effective Failure” has the meaning set forth in Section 5(b).

“Effective Time” has the meaning set forth in the preamble.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Exchangeable Notes” has the meaning set forth in the preamble.

“FINRA” means the Financial Industry Regulatory Authority.

“Filing Default” has the meaning set forth in Section 5(a).

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holdback Extension” has the meaning set forth in Section 4(b).

“Holdback Period” has the meaning set forth in Section 4(a).

“Holders” has the meaning set forth in the preamble, which term shall not
include the Collateral Agent or its designees.

 

2



--------------------------------------------------------------------------------

“Indemnified Parties” has the meaning set forth in Section 8(a).

“Indenture” means the indenture, dated as of the Effective Time, governing the
Exchangeable Notes, as such Indenture is amended or supplemented from time to
time in accordance with the terms thereof.

“Joinder” has the meaning set forth in Section 10.

“Liquidated Damages” has the meaning set forth in Section 5.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Pledge Agreement” means the Pledge Agreement dated as of January 29, 2015 by
and between Seller Note, LLC, as grantor, and Wilmington Trust, National
Association, as Collateral Agent for the Secured Parties thereto, as amended or
supplemented from time to time.

“Public Offering” means any sale or distribution to the public of Common Stock
of the Company by any of the Company, Holders of Registrable Securities, the
Collateral Agent, its designees or another holder of securities of the Company
pursuant to an offering registered under the Securities Act.

“Registrable Securities” means any Common Stock issued or issuable (i) upon the
exchange of the Exchangeable Notes held by a Holder or its Affiliates or
otherwise distributed to a Holder, in each case, in accordance with the terms of
the Indenture; (ii) upon any exercise by the Collateral Agent of its rights
under the Pledge Agreement and the exchange of the Class B Securities for Common
Stock and (iii) any Capital Stock of the Company or any Subsidiary issued or
issuable with respect to the securities referred to in clauses (i) or (ii) above
(following the actual issuance of such securities) by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when
(a) they have been sold or distributed pursuant to a Public Offering or
otherwise pursuant to an effective registration statement, (b) they have been
sold under Rule 144 or may be sold without limitation under any of the
requirements of Rule 144, or (c) they have been repurchased by the Company or a
Subsidiary of the Company. For purposes of this Agreement, a Person shall be
deemed to be a Holder of Registrable Securities, and the Registrable Securities
shall be deemed to be in existence, whenever such Person has the right to
acquire, directly or indirectly, such Registrable Securities (upon conversion or
exercise in connection with a transfer of securities or otherwise, but
disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person
shall be entitled to exercise the rights of a Holder of Registrable Securities
hereunder; provided that a Holder of Registrable Securities may only request
that Registrable Securities in the form of Capital Stock of the Company
registered or to be registered as a class under Section 12 of the Exchange Act
be registered pursuant to this Agreement.

 

3



--------------------------------------------------------------------------------

“Registration Default” has the meaning set forth in Section 5.

“Registration Expenses” has the meaning set forth in Section 7(a).

“Rule 144,” “Rule 405,” “Rule 415,” mean, in each case, such rule promulgated
under the Securities Act (or any successor provision) by the Securities and
Exchange Commission, as the same shall be amended from time to time, or any
successor rule then in force.

“Sale Transaction” has the meaning set forth in Section 4(a).

“Securities” has the meaning set forth in Section 4(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act on Form S-3 or, if not then available to the Company,
on another appropriate form, of the Company, providing for the registration of,
and the sale on a continuous or delayed basis by the Holders or the Collateral
Agent and/or its designees of all of the Registrable Securities pursuant to Rule
415 and/or any similar rule that may be adopted by the Securities and Exchange
Commission, filed by the Company pursuant to Section 2 of this Agreement,
including the prospectus contained therein, any amendments and supplements to
such registration statement, including post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement.

“Significant Holder” means any Holder that beneficially owns, together with its
Affiliates, shares of Common Stock (including any Common Stock underlying any
such Holder’s Exchangeable Notes) equal to 10% or more of the sum of (i) the
shares of Common Stock then outstanding, plus (ii) any shares of Common Stock
underlying the Exchangeable Notes.

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

4



--------------------------------------------------------------------------------

“SunEdison” means SunEdison, Inc., a Delaware corporation.

“Suspension Event” has the meaning set forth in Section 2(g)(ii).

“Suspension Notice” has the meaning set forth in Section 2(g)(ii).

“Suspension Period” has the meaning set forth in Section 2(g)(i).

“Underwritten Offering” has the meaning set forth in Section 2(d).

“Underwritten Offering Notice” has the meaning set forth in Section 2(d).

“Underwritten Offering Request” has the meaning set forth in Section 2(d).

“Violation” has the meaning set forth in Section 8(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405 under the
Securities Act.

Section 2. Shelf Registration.

(a) Registration.

(i) Subject to the terms and conditions of this Agreement, the Company agrees to
file a Shelf Registration Statement relating to the offer and sale from time to
time of the Registrable Securities (A) by the Holders in accordance with the
methods of distribution elected by such Holders and set forth in such Shelf
Registration Statement and (B) by the Collateral Agent and/or its designees in
accordance with Section 2(c), and, if the Shelf Registration Statement is not an
automatic shelf registration statement (as defined in Rule 405 under the
Securities Act) (an “Automatic Shelf Registration Statement”), the Company shall
cause such Shelf Registration Statement to be declared effective by the
Securities and Exchange Commission on or prior to the Effectiveness Deadline.

(ii) If an event occurs which, pursuant to the Indenture, causes the
Exchangeable Notes to become exchangeable for Common Stock prior to the
Effectiveness Deadline or any event occurs that allows the Collateral Agent to
exercise its rights under the Pledge Agreement, the Company, upon receipt of
notice of such event from any Holder or the Collateral Agent, as the case may
be, will use commercially reasonable efforts to cause a Shelf Registration
Statement to be declared effective by the Securities and Exchange Commission as
soon as reasonably practicable following such event.

(b) Effectiveness. The Company shall use reasonable best efforts to keep the
Shelf Registration Statement effective until the earliest of (A) the 30th
Trading Day (as defined in the Indenture) following the maturity date of the
Exchangeable Notes (or if later, the date on which all obligations in respect of
all outstanding Exchangeable Notes have been satisfied in full), (B) the date as
of which there are no longer any Registrable Securities and (C) following any
exercise by the Collateral Agent of its rights under the Pledge Agreement, one
year following such exercise.

 

5



--------------------------------------------------------------------------------

(c) Non-underwritten Offerings. If a Shelf Registration Statement is then
effective, a Holder or the Collateral Agent and/or its designee may sell
Registrable Securities available for sale by it pursuant to such Shelf
Registration Statement, and the Company shall pay all Registration Expenses in
connection therewith.

(d) Underwritten Offerings. If a Shelf Registration Statement is then effective,
any Significant Holder may at any time or from time to time elect to sell
Registrable Securities available for sale by it pursuant to such Shelf
Registration Statement in an underwritten offering (an “Underwritten Offering”),
and, the Company shall pay all Registration Expenses in connection therewith;
provided, that in no event shall the Company be required to participate in more
than two Underwritten Offerings in any 12-month period; and provided, further,
that for any Underwritten Offering, the aggregate market value of the
Registrable Securities proposed to be sold in the offering must be at least $100
million as of the date of the request for such offering. A Significant Holder
shall make such election by delivering to the Company a written request (an
“Underwritten Offering Request”) for such offering specifying the number of
Registrable Securities that the Significant Holder desires to sell pursuant to
such offering. As promptly as practicable, but no later than two Business Days
after receipt of an Underwritten Offering Request, the Company shall give
written notice (the “Underwritten Offering Notice”) of such Underwritten
Offering Request to all other Holders of Registrable Securities. The Company,
subject to Section 2(e) hereof, shall include in such Underwritten Offering the
Registrable Securities of any other Holder of Registrable Securities that shall
have made a written request to the Company for inclusion in such Underwritten
Offering (which request shall specify the maximum number of Registrable
Securities intended to be disposed of by such Holder) within seven days after
the receipt of the Underwritten Offering Notice. The Company shall, as
expeditiously as possible (and in any event within 20 days after the receipt of
a Underwritten Offering Request, unless a longer period is agreed to by the
Significant Holder that made the Underwritten Offering Request), use its
commercially reasonable efforts to facilitate such Underwritten Offering. Each
Holder agrees that such Holder shall treat as confidential the receipt of the
Underwritten Offering Notice and shall not disclose or use the information
contained in such Underwritten Offering Notice without the prior written consent
of the Company until such time as the information contained therein is or
becomes available to the public generally, other than as a result of disclosure
by the Holder in breach of the terms of this Agreement. In connection with any
Underwritten Offering, all participating Holders shall, if applicable, cause
such Registrable Securities to be exchanged into shares of Common Stock in
accordance with the terms of the Indenture prior to the sale of such Registrable
Securities.

(e) Notwithstanding the foregoing, if a Holder proposing to sell not less than
$75 million of Registrable Securities wishes to engage in an underwritten block
trade off of a Shelf Registration Statement (either through filing an Automatic
Shelf Registration Statement or through a take-down from an already existing
Shelf Registration Statement), then notwithstanding the foregoing time periods,
such Holder only needs to notify the Company of the block trade offering two
Business Days prior to the day such offering is to commence (unless a longer
period is agreed to by such Holder) and the Company shall promptly notify other
Holders of Registrable Securities and such other

 

6



--------------------------------------------------------------------------------

Holders of Registrable Securities must elect whether or not to participate by
the next Business Day (i.e., one Business Day prior to the day such offering is
to commence) (unless a longer period is agreed to by such Holder), and the
Company shall as expeditiously as possible use its commercially reasonable
efforts to facilitate such offering (which may close as early as three Business
Days after the date it commences); provided that the Holders participating in
such offering shall use reasonable best efforts to work with the Company and the
underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the underwritten block trade. For the avoidance of doubt, an underwritten
block offering shall not be deemed to be an Underwritten Offering.

(f) Priority on Underwritten Offerings. If the managing underwriter or
underwriters in an Underwritten Offering or an underwritten block offering
advise the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering exceeds the number of Registrable Securities and other
securities, if any, that can be sold therein without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such offering (i) first, the Registrable
Securities requested to be sold by any Significant Holder, (ii) second, the
Registrable Securities requested to be sold by any other Holder, and
(iii) third, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.

(g) Suspension Period.

(i) The Company may postpone, for up to 60 days from the date of the request,
the filing or the effectiveness of a registration statement required to be filed
hereunder or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of Registrable Securities
available for sale pursuant to such Shelf Registration Statement (such period,
the “Suspension Period”) by providing written notice to the Holders of
Registrable Securities if (A) the Company’s board of directors determines in its
reasonable good faith judgment that such suspension is in the best interests of
the Company in connection with any proposal or plan by the Company or any
Subsidiary to engage in any material acquisition of assets or stock (other than
in the ordinary course of business) or any material merger, consolidation,
tender offer, recapitalization, reorganization or other transaction involving
the Company; provided that in such event, (a) any Significant Holder shall be
entitled to withdraw any request for an Underwritten Offering, (b) the Company
shall pay all Registration Expenses in connection with any such request for a an
Underwritten Offering, and (c) any Underwritten Offering that is so withdrawn
shall not count as an Underwritten Offering, as applicable, for purposes of the
limits imposed by Section 2(d) hereof. The Company may not utilize more than one
Suspension Period in any 12-month period, except with the consent of the Holders
of a majority of the Registrable Securities.

(ii) In the case of an event that causes the Company to suspend the use of a
Shelf Registration Statement as set forth in paragraph (g)(i) above (a
“Suspension Event”), the Company shall give a notice to the Holders of
Registrable Securities

 

7



--------------------------------------------------------------------------------

registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice (but shall not contain any material
non-public information concerning the Company) and that such suspension shall
continue only for so long as the Suspension Event or its effect is continuing. A
Holder shall not effect any sales of the Registrable Securities pursuant to such
Shelf Registration Statement (or such filings) at any time after it has received
a Suspension Notice from the Company and prior to receipt of an End of
Suspension Notice (as defined below). Each Holder agrees that such Holder shall
treat as confidential the receipt of the Suspension Notice and shall not
disclose the information contained in such Suspension Notice without the prior
written consent of the Company until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement. The
Holders may recommence effecting sales of the Registrable Securities pursuant to
the Shelf Registration Statement (or such filings) following further written
notice to such effect (an “End of Suspension Notice”) from the Company, which
End of Suspension Notice shall be given by the Company to the Holders and to the
Holders’ counsel, if any, promptly following the conclusion of any Suspension
Event and its effect.

(h) Selection of Underwriters. A Significant Holder requesting an Underwritten
Offering shall have the right to select the investment banker(s) and manager(s)
to administer the offering relating to such Underwritten Offering, subject to
the Company’s approval, which shall not be unreasonably withheld.

Section 3. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to (i) register an
offering of any of its securities under the Securities Act (other than (x) an
offering of Registrable Securities, (y) in connection with registrations on Form
S-4 or S-8 promulgated by the Securities and Exchange Commission or any
successor or similar forms, or (z) a registration on any form that does not
include substantially the same information as would be required to be included
in a registration statement covering the sale of Registrable Securities), and
the registration form to be used may be used for the registration of an offering
of Registrable Securities or (ii) undertake a registered offering of its
securities under the Securities Act and the offering of Registrable Securities
may be included pursuant to an effective registration statement (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three Business Days after its receipt of notice of any exercise of demand
registration rights other than under this Agreement) and, subject to the terms
of Section 3(c) and Section 3(d), shall include in such Piggyback Registration
(and in all related registrations or qualifications under blue sky laws and in
any related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 20 days after
delivery of the Company’s notice.

(b) Piggyback Expenses. The Registration Expenses of the Holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations, whether
or not any such registration became effective.

 

8



--------------------------------------------------------------------------------

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the securities that
SunEdison or its Affiliates propose to sell, (iii) third, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Holders of such Registrable Securities on the basis of the number of shares
owned by each such Holder, and (iv) fourth, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect. Registrable Securities beneficially owned
by any officer of the Company shall not be eligible to be included in any
primary offering of Common Stock without the Company’s consent.

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
initially requesting such registration, (ii) second, the Registrable Securities
and registrable securities pursuant to other agreements with the Company
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such securities on the basis of the number of securities owned by
such holders, and (iii) third, other securities requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect.

(e) Selection of Underwriters. If any Piggyback Registration is an underwritten
offering, the Company shall select the investment banker(s) and manager(s) for
the offering.

(f) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder of Registrable Securities has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 7.

 

9



--------------------------------------------------------------------------------

Section 4. Holdback Agreements. Upon the request of the Company, each Holder of
Registrable Securities shall enter into lock up agreements with the managing
underwriter(s) of an underwritten Public Offering in such form as agreed to by
the Company (in the case of a primary offering) or holders of a majority of the
shares of Common Stock included in such underwritten Public Offering (regardless
of whether any Registrable Securities are included in such underwritten Public
Offering); provided that, subject to Section 4(b), the duration of any such lock
up agreement shall not exceed 60 days unless agreed to by such Holder. In the
absence of any such lock up agreement, each Holder of Registrable Securities
agrees as follows:

(a) in connection any underwritten Public Offering, such Holder shall not
(A) offer, sell, contract to sell, pledge or otherwise dispose of (including
sales pursuant to Rule 144), directly or indirectly, any Capital Stock of the
Company or its Subsidiaries (including Capital Stock of the Company or its
Subsidiaries that may be deemed to be owned beneficially by such Holder in
accordance with the rules and regulations of the Securities and Exchange
Commission) (collectively, “Securities”), (B) enter into a transaction which
would have the same effect as described in clause (A) above, (C) enter into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of any Securities, whether such transaction
is to be settled by delivery of such Securities, in cash or otherwise,
(D) exercise any rights to demand registration of any of the Company’s
securities (each of (A), (B), (C) and (D) above, a “Sale Transaction”), or
(E) publicly disclose the intention to enter into any Sale Transaction,
commencing on the earlier of the date on which the Company gives notice to the
Holders of Registrable Securities that a preliminary or final prospectus for
such Public Offering has been circulated or the “pricing” of such offering and
continuing to the date that is 60 days following the date of the final
prospectus for such Public Offering (the “Holdback Period”), unless, if an
underwritten Public Offering, the underwriters managing the Public Offering
otherwise agree in writing; and

(b) in the event that (A) the Company issues an earnings release or discloses
other material information or a material event relating to the Company and its
Subsidiaries occurs during the last 17 days of the Holdback Period or (B) prior
to the expiration of the Holdback Period, the Company announces that it will
release earnings results during the 16-day period beginning upon the expiration
of such period, then to the extent necessary for a managing or co-managing
underwriter of a registered offering hereunder to comply with FINRA Rule
2711(f)(4), the Holdback Period shall be extended until 18 days after the
earnings release or disclosure of other material information or the occurrence
of the material event, as the case may be (a “Holdback Extension”).

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock subject to the restrictions set forth in this Section 4 until the
end of such period, including any Holdback Extension.

Section 5. Liquidated Damages.

(a) (i) If a Shelf Registration Statement has not been declared effective by the
Securities and Exchange Commission by the Effectiveness Deadline (giving effect
to any permitted Suspension Period) (a “Filing Default”), the Company shall be
required to pay liquidated damages to Holders of the Exchangeable Notes
(“Liquidated Damages”), from and including the day following such Filing Default
until the date such Shelf Registration Statement is declared effective, at a
rate per annum equal to an additional 0.25% of the principal amount of the
Exchangeable Notes, to and including the 90th day following such Filing Default
and 0.50% thereof from and after the 91st day following such Filing Default.

 

10



--------------------------------------------------------------------------------

(b) If the Shelf Registration Statement ceases to be effective (without being
succeeded immediately by an additional Shelf Registration Statement that is
filed and immediately becomes effective) or usable other than as a result of a
permitted Suspension Period (an “Effective Failure” and, together with a Filing
Default, a “Registration Default”) for more than ten Business Days and the
Company does not restore effectiveness, then the Company shall pay Liquidated
Damages to Holders of the Exchangeable Notes at a rate per annum equal to an
additional 0.25% of the principal amount of the Exchangeable Notes from the day
following the 10th Business Day following the date that such Shelf Registration
Statement ceases to be effective (or the 10th Business Day that such Shelf
Registration Statement continues to not be effective after the expiration of the
applicable Suspension Period), and thereafter shall pay Liquidated Damages at a
rate per annum equal to 0.50%, until the earlier of (i) the time the Shelf
Registration Statement again becomes effective or the Holders of Registrable
Securities are again able to make sales under the Shelf Registration Statement
or (2) the time that the Shelf Registration Statement is no longer required to
be effective under this Agreement. For the purpose of determining an Effective
Failure, days on which the Company has been obligated to pay Liquidated Damages
in accordance with the foregoing in respect of a prior Effective Failure within
the applicable period, as the case may be, shall not be included.

(c) If the Company is required to file and have declared effective a Shelf
Registration Statement pursuant to Section 2(a)(ii) and fails to have such Shelf
Registration Statement declared effective within 90 days of the event giving
rise to such requirement, the Company shall be required to pay Liquidated
Damages to Holders of the Exchangeable Notes from and including the 90th day
following such event until the date such Shelf Registration Statement is
declared effective, at a rate per annum equal to an additional 0.25% of the
principal amount of the Exchangeable Notes, to and including the 180th day
following such event and 0.50% thereof from and after 180th day following such
event.

(d) Any amounts to be paid as Liquidated Damages shall be paid in cash
semi-annually in arrears, with the first semi-annual payment due on the first
Interest Payment Date (as defined in the Indenture), as applicable, following
the date of such Registration Default and pro rated for the portion of the
applicable period. Such Liquidated Damages will accrue in respect of the
Exchangeable Notes at the rates set forth in Section 5(a), Section 5(b) and
Section 5(c) on the principal amount of the Exchangeable Notes, provided that
Liquidated Damages shall only be payable with respect to Exchangeable Notes
beneficially owned by a Holder listed at such time on Annex A hereto (and all
calculations of the Liquidated Damages in this Section 5 shall be calculated
based on such principal amount of Exchangeable Notes) and the Company may
request reasonable evidence of such beneficial ownership prior to the payment of
any Liquidated Damages.

(e) The Liquidated Damages as set forth in this Section 5 shall be the exclusive
monetary remedy available to the Holders of Registrable Securities for any
Registration Default. In no event shall the Company be required to pay
Liquidated Damages in excess of the applicable maximum rate per annum of 0.50%
set forth above, regardless of whether one or multiple Registration Defaults
exists.

 

11



--------------------------------------------------------------------------------

Section 6. Registration Procedures.

(a) In connection with any registration contemplated hereunder, the Company
shall as expeditiously as possible:

(i) notify each Holder of Registrable Securities and the Collateral Agent of
(A) the issuance by the Securities and Exchange Commission of any stop order
suspending the effectiveness of any registration statement or the initiation of
any proceedings for that purpose, (B) the receipt by the Company or its counsel
of any notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;

(ii) subject to the time limitations described above, prepare and file with the
Securities and Exchange Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period ending when
all of the securities covered by such registration statement have been disposed
of in accordance with the intended methods of distribution by the sellers
thereof set forth in such registration statement (but not in any event before
the expiration of any longer period required under the Securities Act or, if
such registration statement relates to an underwritten Public Offering, such
longer period as in the opinion of counsel for the underwriters a prospectus is
required by law to be delivered in connection with sale of Registrable
Securities by an underwriter or dealer) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(iii) furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(iv) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such seller (provided that the Company shall not be required
to (A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction or (C) subject itself to
taxation in any such jurisdiction);

(v) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each

 

12



--------------------------------------------------------------------------------

post-effective amendment thereto has become effective or a prospectus or
supplement to any prospectus relating to a registration statement has been filed
and when any registration or qualification has become effective under a state
securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

(vi) use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which similar securities
issued by the Company are then listed and, if not so listed, to be listed on a
securities exchange;

(vii) enter into and perform such customary agreements (including, in the case
of an Underwritten Offering or an underwritten block offering, an underwriting
agreement in customary form) and take all such other actions as the Holders of a
majority of the Registrable Securities being sold, the Collateral Agent or its
designee or the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (including, without
limitation, effecting a stock split, combination of shares, recapitalization or
reorganization);

(viii) make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

(ix) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Underwritten Offering or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

13



--------------------------------------------------------------------------------

(x) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Securities and Exchange Commission;

(xi) to the extent that a Holder or the Collateral Agent (or its designee), in
its sole and exclusive judgment, might be deemed to be an underwriter of any
Registrable Securities or a controlling person of the Company, permit such
Holder or the Collateral Agent (or its designee) to participate in the
preparation of such registration statement and allow such Holder or the
Collateral Agent (or its designee) to provide language for insertion therein, in
form and substance satisfactory to the Company, which in the reasonable judgment
of such Holder or the Collateral Agent (or its designee) and its counsel should
be included;

(xii) in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use commercially reasonable efforts promptly to obtain
the withdrawal of such order;

(xiii) cooperate with the Holders of Registrable Securities covered by the
registration statement, the Collateral Agent (or its designee) and the managing
underwriter or agent, if any, to facilitate the timely preparation and delivery
of certificates (not bearing any restrictive legends) representing securities to
be sold under the registration statement and enable such securities to be in
such denominations and registered in such names as the managing underwriter, or
agent, if any, or such Holders or the Collateral Agent (or its designee) may
request;

(xiv) cooperate with each Holder of Registrable Securities covered by the
registration statement, the Collateral Agent (or its designee) and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA;

(xv) in the case of any Underwritten Offering, use its commercially reasonable
efforts to make available the executive officers of the Company to participate
with the Holders of Registrable Securities and any underwriters in any “road
shows” or other selling efforts that may be reasonably requested by the Holders
in connection with the methods of distribution for the Registrable Securities;

(xvi) in the case of any Underwritten Offering or underwritten block offering,
use its commercially reasonable efforts to obtain one or more cold comfort
letters from the Company’s independent public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the Significant Holder selling such Registrable Securities may reasonably
request;

(xvii) in the case of any Underwritten Offering or underwritten block offering,
use its commercially reasonable efforts to provide a legal opinion of the
Company’s outside counsel and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
of such nature, which opinion shall be addressed to the underwriters and the
Holders of such Registrable Securities; and

 

14



--------------------------------------------------------------------------------

(xviii) if an Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, file a new Automatic Shelf
Registration Statement covering the Registrable Securities, and, if at any time
when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its commercially reasonable efforts to
refile the Shelf Registration Statement on Form S-3 if such form is available
(or on such other form as may be available if Form S-3 is not available), and
keep such registration statement effective during the period during which such
registration statement is required to be kept effective.

(b) Any officer of the Company who is a Holder of Registrable Securities agrees
that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

(c) The Company may require each seller of Registrable Securities as to which
any registration is being effected to furnish to the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

Section 7. Registration Expenses.

(a) Payment Obligations. All expenses incident to the Company’s performance of
or compliance with this Agreement (including, without limitation, all
registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne by the Company as provided in this
Agreement. Each Person that sells securities in an Underwritten Offering, an
underwritten block offering or Piggyback Registration hereunder shall bear and
pay all underwriting discounts and commissions applicable to the securities sold
for such Person’s account.

(b) Counsel Fees and Disbursements. In connection with each Piggyback
Registration, underwritten block offering and Underwritten Offering, the Holders
of Registrable Securities shall bear their own expenses (which shall not include
Registration Expenses) including any fees or disbursements of counsel to any
Holder relating thereto.

Section 8. Indemnification and Contribution.

(a) By the Company. The Company shall indemnify and hold harmless, to the extent
permitted by law, each Holder of Registrable Securities, the Collateral Agent
and/or its designee, such Holder’s and the Collateral Agent’s (and/or its
designee) officers, directors,

 

15



--------------------------------------------------------------------------------

managers, employees, agents and representatives, and each Person who controls
such Holder or the Collateral Agent and/or its designee (within the meaning of
the Securities Act) (the “Indemnified Parties”) against all losses, claims,
actions, damages, liabilities and expenses (including with respect to actions or
proceedings, whether commenced or threatened, and including reasonable attorney
fees and expenses) caused by, resulting from, arising out of, based upon or
related to any of the following statements, omissions or violations (each a
“Violation”) by the Company: (i) any untrue or alleged untrue statement of
material fact contained in (A) any registration statement, prospectus,
preliminary prospectus or Free-Writing Prospectus, or any amendment thereof or
supplement thereto or (B) any application or other document or communication (in
this Section 8, collectively called an “application”) executed by or on behalf
of the Company or based upon written information furnished by or on behalf of
the Company filed in any jurisdiction in order to qualify any securities covered
by such registration under the securities laws thereof, (ii) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance.
In addition, the Company will reimburse such Indemnified Party for any legal or
any other expenses reasonably incurred by them in connection with investigating
or defending any such losses. Notwithstanding the foregoing, the Company shall
not be liable in any such case to the extent that any such losses result from,
arise out of, are based upon, or relate to an untrue statement or alleged untrue
statement, or omission or alleged omission, made in such registration statement,
any such prospectus, preliminary prospectus or Free-Writing Prospectus or any
amendment or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the registration statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Indemnified Party with a sufficient number of copies of the same.
In connection with an Underwritten Offering or underwritten block offering, the
Company shall indemnify such underwriters, their officers and directors, and
each Person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Indemnified Parties.

(b) By Each Holder. In connection with any registration statement in which a
Holder of Registrable Securities is participating, each such Holder shall
furnish to the Company in writing such information as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
officers, directors, managers, employees, agents and representatives, and each
Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expenses resulting from any
untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any information so furnished in writing by such Holder; provided
that the obligation to indemnify shall be individual, not joint and several, for
each Holder and shall be limited to the net amount of proceeds received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.

 

16



--------------------------------------------------------------------------------

(c) Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel, in addition to any local counsel, for all parties indemnified
by such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. In such instance, the conflicted indemnified parties shall have a right
to retain one separate counsel, in addition to any local counsel, chosen by the
Holders of a majority of the Registrable Securities or the Collateral Agent (or
its designee), as applicable, included in the registration if such Holders are
indemnified parties, at the expense of the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 8 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration. The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations. The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

17



--------------------------------------------------------------------------------

(e) Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

(f) Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.

Section 9. Underwritten Offerings.

(a) Participation. No Holder may participate in any Underwritten Offering or
underwritten block offering hereunder unless such Holder (i) agrees to sell such
Holder’s securities on the basis provided in any underwriting arrangements
approved by the Person or Persons entitled hereunder to approve such
arrangements (including, without limitation, pursuant to any over-allotment or
“green shoe” option requested by the underwriters; provided that no Holder of
Registrable Securities shall be required to sell more than the number of
Registrable Securities such Holder has requested to include) and (ii) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements. Each Holder of Registrable Securities shall execute and deliver
such other agreements as may be reasonably requested by the Company and the
managing underwriter(s) that are consistent with such Holder’s obligations under
Section 4 and this Section 9(a) or that are necessary to give further effect
thereto. To the extent that any such agreement is entered into pursuant to, and
consistent with, Section 4 and this Section 9(a), the respective rights and
obligations created under such agreement shall supersede the respective rights
and obligations of the Holders, the Company and the underwriters created
pursuant to this Section 9(a).

(b) Price and Underwriting Discounts. In the case of an Underwritten Offering or
underwritten block offering requested by a Significant Holder pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Significant Holder that requested such Underwritten Offering
or underwritten block offering.

(c) Suspended Distributions. Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 6(a)(v), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 6(a)(v).

 

18



--------------------------------------------------------------------------------

Section 10. Additional Parties; Joinder. Subject to the prior written consent of
the Holders of a majority of the Registrable Securities, the Company may permit
any Person who acquires Common Stock or rights to acquire Common Stock from the
Company after the date hereof to become a party to this Agreement and to succeed
to all of the rights and obligations of a Holder of Registrable Securities under
this Agreement by obtaining an executed joinder to this Agreement from such
Person in the form of Exhibit A attached hereto (a “Joinder”). Upon the
execution and delivery of a Joinder by such Person, the Common Stock or rights
to acquire Common Stock shall constitute Registrable Securities and such Person
shall be a Holder of Registrable Securities under this Agreement with respect
thereto, and the Company shall add such Person’s name and address to Annex A
hereto and circulate such information to the parties to this Agreement.

Section 11. Transfer of Registrable Securities.

(a) Restrictions on Transfers. Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
Public Offering, (iii) a sale pursuant to Rule 144 or pursuant to the Shelf
Registration Statement or (iv) a transfer in connection with a sale of the
Company, prior to transferring any Registrable Securities to any Person
(including, without limitation, by operation of law), the transferring Holder
shall cause the prospective transferee to execute and deliver to the Company a
Joinder agreeing to be bound by the terms of this Agreement. Notwithstanding the
foregoing, no transferee of Exchangeable Notes shall be entitled to the benefits
of this Agreement unless such transferee (i) has executed and delivered to the
Company a Joinder agreeing to be bound by the terms of this Agreement and
(ii) has provided documentation reasonably acceptable to the Company evidencing
its beneficial ownership of the Exchangeable Notes. Any transfer or attempted
transfer of any Registrable Securities in violation of any provision of this
Agreement shall be void, and the Company shall not record such transfer on its
books or treat any purported transferee of such Registrable Securities as the
owner thereof for any purpose. For the avoidance of doubt, the Collateral Agent
may assign its rights under this Agreement to any Person that succeeds to the
Class B Securities from the Collateral Agent, including in connection with the
Collateral Agent’s exercise of remedies under the Pledge Agreement, and such
Persons shall be entitled to become a party to this Agreement by executing a
Joinder and shall be a “designee” of the Collateral Agent under this Agreement.

(b) Legend. Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN A REGISTRATION RIGHTS AGREEMENT DATED
AS OF JANUARY 29, 2015, AND AS AMENDED FROM TIME TO TIME, AMONG THE ISSUER OF
SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OTHER PARTIES THERETO. A COPY OF
SUCH REGISTRATION RIGHTS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE
COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

19



--------------------------------------------------------------------------------

The Company shall imprint such legend on certificates evidencing Registrable
Securities outstanding prior to the date hereof, and shall imprint such legend
on certificates evidencing Common Stock delivered pursuant to the Indenture in
exchange for the Exchangeable Notes. The legend set forth above shall be removed
from the certificates evidencing any securities that have ceased to be
Registrable Securities. Except in the case of a sale pursuant to a Shelf
Registration Statement, any request by a Holder to the Company to remove
restrictive legends from any Registrable Securities shall be subject to the
Holder’s delivery of documentation to the Company or its transfer agent deemed
reasonably necessary by the Company for the removal of such restrictive legends.

The Company agrees that it will effect the delivery of Common Stock to a Holder
in exchange for such Holder’s Exchangeable Notes in accordance with the terms of
the Indenture, within five Business Days of the relevant Exchange Date (as
defined in the Indenture); provided that such Holder has complied with Article 4
of the Indenture in respect of any such exchange. The Company agrees to treat
each Holder as the holder of record of the number of shares of Common Stock
issuable upon the exchange of any of such Holder’s Exchangeable Notes as of the
Close of Business (as defined in the Indenture) on the Exchange Date with
respect to such Exchangeable Notes. At such time, Seller Note, LLC will cease to
be treated as the holder of a corresponding number of shares of the Company’s
Class B common stock and TerraForm Power, LLC’s Class B units for purposes of
voting and receiving dividends and distributions, respectively.

The Company agrees that it will cooperate in good faith with the Collateral
Agent to effect the exchange of Class B Securities for Common Stock and will
deliver such Common Stock deliverable to the Collateral Agent or its designee in
connection with any exercise by the Collateral Agent of its remedies under the
Pledge Agreement within five Business Days of the Collateral Agent’s request for
such exchange. The Company will not take any actions intended to hinder or delay
the exercise of any remedies by the Collateral Agent pursuant to the Pledge
Agreement and will not require any opinions of counsel or other documents in
connection with any private sale or transfer of legended Common Stock by the
Collateral Agent or its designees in connection with the exercise of any such
remedies. To the extent reasonably requested by the Collateral Agent, the
Company will cooperate in good faith with the Collateral Agent in any transfer
of Common Stock made pursuant to any exercise by the Collateral Agent of its
remedies under the Pledge Agreement.

Section 12. General Provisions.

(a) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and Holders of a majority of the Registrable Securities;
provided that no such amendment, modification or waiver that would materially
and adversely affect a Holder or group of Holders of Registrable Securities in a
manner materially different than any other Holder or group of Holders of
Registrable Securities (other than amendments and modifications required to
implement the provisions of Section 10), shall be effective against such Holder
or group of Holders of Registrable Securities without the consent of the Holders
of a majority of the Registrable Securities that are held by the group of
Holders that is materially and adversely affected thereby; and provided further
that no such amendment, modification or waiver that would materially and
adversely affect the Collateral Agent shall be effective against the

 

20



--------------------------------------------------------------------------------

Collateral Agent without its consent. The failure or delay of any Person to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such Person
thereafter to enforce each and every provision of this Agreement in accordance
with its terms. A waiver or consent to or of any breach or default by any Person
in the performance by that Person of his, her or its obligations under this
Agreement shall not be deemed to be a consent or waiver to or of any other
breach or default in the performance by that Person of the same or any other
obligations of that Person under this Agreement.

(b) Remedies. The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor. The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(d) Entire Agreement. Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e) Successors and Assigns. This Agreement shall bind and inure to the benefit
and be enforceable by the Company and its successors and assigns. Except as
contemplated by Section 11, neither this Agreement nor any rights which may
accrue to any Holders of Registrable Securities may be transferred or assigned
by such Holders of Registrable Securities without the prior written consent of
the Company. Any purported assignment not permitted by this Section 12(e) shall
be null and void.

(f) Notices. Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by

 

21



--------------------------------------------------------------------------------

first class mail, return receipt requested. Such notices, demands and other
communications shall be sent to the Company at the address specified below and
to any Holder of Registrable Securities or to any other party subject to this
Agreement at such address as indicated on Annex A hereto, or at such address or
to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party. Any party may change such party’s
address for receipt of notice by giving prior written notice of the change to
the sending party as provided herein. The Company’s address is:

TerraForm Power, Inc.

7550 Wisconsin Avenue, 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: (240) 762-7900

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Andrea Nicolas, Esq.

Facsimile: (917) 777-3416

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

(g) Business Days. If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
stockholders. All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(i) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j) CONSENT TO JURISDICTION AND SERVICE OF PROCESS. EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE

 

22



--------------------------------------------------------------------------------

PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT,
ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH OF
THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE
OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH
ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING
WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS
PARAGRAPH. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE,
AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(k) No Recourse. Notwithstanding anything to the contrary in this Agreement, the
Company and each Holder of Registrable Securities agrees and acknowledges that
no recourse under this Agreement or any documents or instruments delivered in
connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any Holder
of Registrable Securities, the Collateral Agent or of any Affiliate or assignee
thereof, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent, employee, member, director, or partner of
any Holder of Registrable Securities, the Collateral Agent or of any Affiliate
or assignee thereof, as such for any obligation of any Holder of Registrable
Securities or the Collateral Agent, as applicable, under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n) Counterparts. This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

 

23



--------------------------------------------------------------------------------

(o) Electronic Delivery. This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p) Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Holder of Registrable Securities shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby.

(q) Collateral Agent. It is expressly understood and agreed that Wilmington
Trust, National Association is entering into this Agreement not in its
individual capacity, but solely in its capacity as Collateral Agent under the
Indenture. In acting hereunder, the Collateral Agent shall be entitled to all of
the rights, privileges and immunities of the Collateral Agent set forth in the
Indenture and the Pledge Agreement, as if such rights, privileges and immunities
were set forth herein. Notwithstanding anything herein to the contrary, the
rights, powers and discretions granted to the Collateral Agent hereunder shall
not be construed as duties.

* * * * *

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

TERRAFORM POWER, INC.

By:

/s/ Sebastian Deschler

Name:

Sebastian Deschler

Title:

Senior Vice President, General Counsel, and Secretary



--------------------------------------------------------------------------------

D. E. SHAW COMPOSITE HOLDINGS, L.L.C. By:

/s/ Bryan R. Martin

Name:

Bryan R. Martin Title: Authorized Signatory D. E. SHAW CF-SP SERIES 1 MWP
ACQUISITION, L.L.C. By:

/s/ Bryan R. Martin

Name:

Bryan R. Martin Title: Authorized Signatory D. E. SHAW CF-SP SERIES 8-01, L.L.C.
By:

/s/ Bryan R. Martin

Name:

Bryan R. Martin Title: Authorized Signatory D. E. SHAW CF-SP SERIES 10-07,
L.L.C. By:

/s/ Bryan R. Martin

Name:

Bryan R. Martin Title: Authorized Signatory D. E. SHAW CF-SP SERIES 11-06,
L.L.C. By:

/s/ Bryan R. Martin

Name:

Bryan R. Martin Title: Authorized Signatory D. E. SHAW CF-SP SERIES 13-04,
L.L.C. By:

/s/ Bryan R. Martin

Name:

Bryan R. Martin Title: Authorized Signatory



--------------------------------------------------------------------------------

MADISON DEARBORN PARTNERS, LLC on behalf of MADISON DEARBORN CAPITAL
PARTNERS IV, L.P. By:

/s/ Matthew Raino

Title: Director



--------------------------------------------------------------------------------

NORTHWESTERN UNIVERSITY By:

/s/ Christopher J. Weber

Title: Investment Operations Manager



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, solely in its capacity as Collateral
Agent By:

/s/ Joshua C. Jones

Title: Assistant Vice President



--------------------------------------------------------------------------------

Agreed and acknowledged solely in respect of Section 11 of this Registration
Rights Agreement.

 

SUNEDISON, INC. By:

/s/ Brian Wuebbels

Title: EVP & CFO



--------------------------------------------------------------------------------

ANNEX A

HOLDERS

 

Name

  

Address

  

Attention

D .E. Shaw CF-SP

Series 13-04, L.L.C.

  

HSBC Private Bank, 452 Fifth Ave.,

5th Floor, New York, New York 10018

  

Mr. Martin Lebwohl;

Mr. Bryan Martin

D .E. Shaw CF-SP

Series 11-06, L.L.C.

  

HSBC Private Bank, 452 Fifth Ave.,

5th Floor, New York, New York 10018

  

Mr. Martin Lebwohl;

Mr. Bryan Martin

D .E. Shaw CF-SP

Series 10-07, L.L.C.

  

HSBC Private Bank, 452 Fifth Ave.,

5th Floor, New York, New York 10018

  

Mr. Martin Lebwohl;

Mr. Bryan Martin

D .E. Shaw CF-SP

Series 8-01, L.L.C.

  

HSBC Private Bank, 452 Fifth Ave.,

5th Floor, New York, New York 10018

  

Mr. Martin Lebwohl;

Mr. Bryan Martin

D .E. Shaw CF-SP

Series 1 MWP

Acquisition, L.L.C.

  

HSBC Private Bank, 452 Fifth Ave.,

5th Floor, New York, New York 10018

  

Mr. Martin Lebwohl;

Mr. Bryan Martin

D .E. Shaw Composite

Holdings, LLC.

  

HSBC Private Bank, 452 Fifth Ave.,

5th Floor, New York, New York 10018

  

Mr. Martin Lebwohl;

Mr. Bryan Martin

Madison Dearborn

Capital Partners IV, L.P.

   70 West Madison, Suite 4600, Chicago, Illinois 60602   

Mr. Francisco Isla;

Mr. Matthew Raino

Northwestern University    1800 Sherman Avenue, Suite 400, Evanston, Illinois
60201    Mr. Christopher J. Weber

COLLATERAL AGENT

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: SunEdison (Seller Note, LLC) 3.75% Guaranteed Exchangeable Secured
Note Administrator

 



--------------------------------------------------------------------------------

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of January 29, 2015 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among TerraForm
Power, Inc., a Delaware corporation (the “Company”), and the other persons named
as parties therein.

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a Holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s             shares of
Common Stock issuable upon the exercise, conversion or exchange of the
                                shall be included as Registrable Securities
under the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
     day of             ,         .

 

 

Signature of Holder

 

Print Name of Holder Address:        

 

Agreed and Accepted as of                                           . TERRAFORM
POWER, INC. By:  

 

Its:  

 

A-1